GUNTHER, Judge.
Barnett Banks Trust Company, N.A., (Trustee) appeals an order directing the Trustee to pay attorney’s fees from the income and/or principal of the Grace P. Brissel Revocable Trust to the law firm retained by the court-appointed guardian of Grace P. Brissel, incompetent. We reverse the trial court because there is no statutory or contractual basis for the award of attorney’s fees. Payment of attorney’s fees was clearly not legally mandated by the trust provisions and thus, the court had no authority to compel the trustee to make such payments. Giglio v. Perretta, 493 So.2d 470 (Fla. 4th DCA 1986).
Reversed and remanded.
HERSEY, C.J., and RIVKIND, LEONARD, Associate Judge, concur.